Citation Nr: 1744161	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  09-04 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea for accrued benefits purposes.

2.  Entitlement to service connection for a breathing disorder for accrued benefits purposes.

3.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance for accrued benefits purposes.  


WITNESS AT HEARING ON APPEAL

The appellant


ORDER

Entitlement to service connection for obstructive sleep apnea for accrued benefits purposes is denied.

Entitlement to service connection for a breathing disorder for accrued benefits purposes is denied.

Entitlement to SMC based on the need for aid and attendance for accrued benefits purposes is denied.  


FINDINGS OF FACT

1.  Obstructive sleep apnea was not present during the Veteran's service and did not develop or worsen as a result of any incident during service.

2.  A breathing disorder was not present during the Veteran's service and did not develop or worsen as a result of any incident during service.

3.  Prior to his death, the Veteran was service connected for posttraumatic stress disorder (PTSD); coronary artery disease; diabetes mellitus, type II; bilateral tinea pedis; shell fragment would, left buttocks, muscle group XVII; shell fragment wound, left forearm, muscle group VIII; shell fragment wound with traumatic arthritis, right knee; scars, shell fragment wound, left calf and right thigh; hiatal hernia with reflux; and scars, residual of shell fragment wound, right thigh and right knee.    

4.  The Veteran's service-connected disabilities did not render him so nearly helpless as to require the regular aid and attendance of another person.

CONCLUSIONS OF LAW

1.  Obstructive sleep apnea was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  A breathing disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

3.  The criteria for SMC based on the need for aid and attendance had not been met.  38 C.F.R. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active military service from August 1967 to March 1973.  He died in February 2005, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the VA Regional Office (RO) in Montgomery, Alabama.

In October 2009, the appellant testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The case was remanded in July 2010 and February 2016 for further development.  

1.  VA's Duties to Notify and Assist 

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

In this regard, the Board acknowledges that the Veteran's service treatment records (STRs) are incomplete.  In cases where records are lost or presumed lost, a heightened duty is imposed on the Board to consider the applicability of the benefit of the doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

In finding compliance with prior remand instructions, the Board observes that the case was most recently remanded in February 2016, in part, to obtain treatment records from a VA outpatient clinic in Pensacola, Florida.  However, a review of the claims file shows that the December 2012 statement referencing these records was misfiled and belonged to another Veteran.  The appellant in this appeal has not reported that the Veteran sought treatment in Pensacola.  Therefore, no records from a VA outpatient facility in Pensacola have been obtained.  


II.  Analysis

A.  Service Connection

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Upon the death of a veteran, certain persons shall be paid periodic monetary benefits to which the veteran was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C.A. § 5121 (2014); 38 C.F.R. § 3.1000(a) (2016).  Persons eligible for accrued benefits are: (i) the spouse; (ii) his or her children in equal shares; (iii) and his or her dependent parents or the surviving parent.  38 C.F.R. § 3.1000(a). 

In order for a claimant to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).

An accrued benefits claim is, effectively, the surviving spouse's claim.  Entitlement to accrued benefits must be determined based on evidence that was physically present or constructively present (such as VA treatment records) in the Veteran's claims folder when he died.  See 38 U.S.C.A. § 5121(a); see also Hyatt v. Shinseki, 566 F.3d 1364 (2009); Ralston v. West, 13 Vet. App. 108, 113 (1999).

	1.  Obstructive Sleep Apnea

The appellant contends that, prior to his death, the Veteran had obstructive sleep apnea that was related to his military service.   

The question for the Board is whether the diagnosed obstructive sleep apnea was related to the Veteran's military service.  

The Board finds that based on a review of the competent, credible, and probative evidence, service connection for obstructive sleep apnea is not warranted.  In this case, the preponderance of the evidence weighs against a finding that the diagnosed obstructive sleep apnea was directly related to the Veteran's military service.  

The STRs that are of record include a June 1967 examination, which revealed all clinically normal systems.  In his report of medical history, the Veteran denied frequent trouble sleeping.  There are no sleeping complaints in the Veteran's STRs.  

Post-service treatment records showed sleeping complaints dating back to at least 1986.  See, e.g., April 1986 physician letter.  However, the first indication of obstructive sleep apnea was not until 2001 when a March record showed a diagnosis of suspected obstructive sleep apnea, secondary to obesity.  None of his records contain any opinion relating the diagnosed obstructive sleep apnea to the Veteran's military service.

Prior to his death, the Veteran did not submit any reports of why he believed that his obstructive sleep apnea was related to his military service.  

No medical professional has provided any opinion relating obstructive sleep apnea to the Veteran's military service.  The STRs that are of record are silent for any diagnosis of, or treatment for, obstructive sleep apnea.  In this case, the contemporaneous service records and post-service treatment records all fail to show that the onset of any obstructive sleep apnea began during service or was otherwise related to his military service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

Here, the first evidence of a diagnosis of obstructive sleep apnea is not until 2001.  Although records showed complaints of sleep impairment prior to then, such were not reported as being associated with obstructive sleep apnea.  The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service, constitute probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of obstructive sleep apnea complaints, symptoms, or findings for over two decades between the Veteran's military service and the earliest evidence of obstructive sleep apnea complaints is itself evidence which tends to show that obstructive sleep apnea did not have its onset in service or for many years thereafter.
The overall evidence of record weighs against a finding of obstructive sleep apnea being associated with the Veteran's active duty.  Without an equipoise in the evidence showing an association between obstructive sleep apnea and the Veteran's active duty, service connection for obstructive sleep apnea for accrued benefits purposes is not warranted.

Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  As to the specific issue in this case, the etiology of obstructive sleep apnea, the question involved is medically complex, and accordingly the Board assigns greater weight to the Veteran's treatment providers that had not related obstructive sleep apnea to his military service than to the appellant's own lay opinions.  The appellant has not been shown to possess the training, credentials, or other expertise to render an opinion that is of comparable probative value to that of a treatment provider.  See Jandreau at 1377 n.4.  

Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the appellant's claim for service connection for obstructive sleep apnea for accrued benefits purposes.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the appellant's claim of entitlement to service connection for obstructive sleep apnea for accrued benefits purposes is denied.  See 38 U.S.C.A § 5107 (West 2014).  

	2.  Breathing Disorder

The appellant contends that, prior to his death, the Veteran had a breathing disorder that was related to his military service.   

The question for the Board is whether a diagnosed breathing disorder was related to the Veteran's military service.  

The Board finds that based on a review of the competent, credible, and probative evidence, service connection for a breathing disorder is not warranted.  In this case, the preponderance of the evidence weighs against a finding that a diagnosed breathing disorder was directly related to the Veteran's military service.  

The STRs that are of record include a June 1967 examination, which revealed clinically normal lungs and chest.  In his report of medical history, the Veteran denied frequent asthma; shortness of breath; pain or pressure in chest; and chronic cough.  There are no breathing complaints in the Veteran's STRs.  

Post-service treatment records include chest X-rays in July 1973 in which the lungs appeared within normal limits.  A November 1988 VA examination showed clinically normal lungs.  The first diagnosis of a breathing disorder was not until 2002 when pulmonary function tests showed moderate restrictive disease.  None of his records contain any opinion relating a diagnosed breathing disorder to the Veteran's military service.

Prior to his death, the Veteran did not submit any reports of why he believed that a breathing disorder was related to his military service.  At her hearing, the appellant testified that the Veteran's breathing problems were not "real bad" when they married in 1990, 1991, but progressed in early 2000.  October 2009 Hearing Transcript (T.) at 5. 

No medical professional has provided any opinion relating a breathing disorder to the Veteran's military service.  The STRs that are of record are silent for any diagnosis of, or treatment for, a breathing disorder.  Post-service X-rays showed lungs within normal limits in 1973, while a 1988 examination revealed clinically normal lungs.  In this case, the contemporaneous service records and post-service treatment records all fail to show that the onset of any breathing disorder began during service or was otherwise related to his military service.  See Curry at 68.  

Here, the first evidence of breathing problems is not until 1990, as per the appellant's report, although the first diagnosis of a disorder is not until 2002.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service, is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of breathing disorder complaints, symptoms, or findings for almost two decades between the Veteran's military service and the earliest evidence of breathing disorder complaints is itself evidence which tends to show that a breathing disorder did not have its onset in service or for many years thereafter.

The overall evidence of record weighs against a finding of a breathing disorder being associated with the Veteran's active duty.  Without an equipoise in the evidence showing an association between a breathing disorder and the Veteran's active duty, service connection for a breathing disorder for accrued benefits purposes is not warranted.

Lay persons are competent to provide opinions on some medical issues.  See Kahana at 435.  As to the specific issue in this case, the etiology of a breathing disorder, the question involved is medically complex, and accordingly the Board assigns greater weight to the Veteran's treatment providers that had not related a breathing disorder to his military service than to the appellant's own lay opinions.  The appellant has not been shown to possess the training, credentials, or other expertise to render an opinion that is of comparable probative value to that of a treatment provider.  See Jandreau at 1377 n.4.  

Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the appellant's claim for service connection for a breathing disorder for accrued benefits purposes.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the appellant's claim of entitlement to service connection for a breathing disorder for accrued benefits purposes is denied.  See 38 U.S.C.A § 5107.  

B.  SMC

SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance.  Need for aid and attendance means helplessness or is so nearly helpless as to require the regular aid and attendance of another person.  A Veteran will be considered to be in need of regular aid and attendance if he or she is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; if the Veteran is a patient in a nursing home because of mental or physical incapacity; or if the evidence establishes a factual need for aid and attendance or "permanently bedridden" status under the criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2016). 

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  "Bedridden" will be a proper basis for the determination.  38 C.F.R. § 3.352(a) (2016).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (noting that at least one factor listed in § 3.352(a) must be present for a grant of special monthly pension based on need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the veteran remain in bed.  The fact that the veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

The appellant contends that, prior to his death, the Veteran's service-connected disabilities were so severe that he required her aid and attendance.  T. at 7-11..  

The question for the Board is whether the Veteran required the aid and attendance of another person as a result of his service-connected disabilities.  

The Board finds that based on a review of the competent, credible, and probative evidence, entitlement to SMC based on aid and attendance is not warranted.  In this case, the preponderance of the evidence weighs against a finding that the Veteran's disabilities were so severe as to require him to have the need for regular aid and attendance.  

The Veteran's service-connected disabilities were PTSD; coronary artery disease; diabetes mellitus, type II; bilateral tinea pedis; shell fragment wound, left buttocks, muscle group XVII; shell fragment wound, left forearm, muscle group VII; shell fragment wound with traumatic arthritis, right knee; scars, shell fragment wound, left calf and right thigh; hiatal hernia with reflux; and scars, residual of shell fragment wound, right thigh and right knee.    

In his February 2003 claim, the Veteran asserted that his disabilities were "severe and chronic enough to get under one of the special monthly compensation rating schedules."  

Treatment records prior to his death did not show that the Veteran was blind or was so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or was a patient in a nursing home because of mental or physical incapacity.  They also did not show a factual need for aid and attendance or that he was "permanently bedridden." 

The Veteran's records did not show that, due to his service-connected disabilities, he was unable to keep himself ordinarily clean and presentable; frequently needed adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability could not be done without aid; was unable to feed himself through loss of coordination of upper extremities or through extreme weakness; was unable to attend to the wants of nature; or had incapacity, physical or mental, which required care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  Although an August 2004 letter from D.S., M.D., shows that the Veteran reported that he required assistance from his wife in his daily dressing, such does not show that he was unable to dress or undress himself due solely to his service-connected disabilities.  

During the pertinent appeal period prior to his death, the Veteran sought regular psychiatric treatment.  Those records did not show that he was rendered so helpless as to require aid and attendance.  An October 2004 record shows that the Veteran was encouraged to engage in walking.  The fact that the Veteran was well enough to be encouraged to engage in walking weighs against a finding that he required care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  Additionally, a December 2004 record shows that the Veteran was doing well and had no acute problems.  

At her hearing, the appellant testified that she helped get the Veteran up, feed him, and put on his clothes.  T. at 3.  She testified that he could not drive and used a cane.  Id. at 4.  The appellant testified that the Veteran's PTSD made him irritable and difficult to get along with.  Id. at 7-8.  She testified that she had to help him go to the restroom because of his diabetes mellitus, type II.  Id. at 8.  The appellant testified that his orthopedic disabilities posed "a lot of problems."  Id. at 10.  She testified that she prepared the Veteran's food, but that he ate it.  Id. at 11.  The appellant testified that she had to administer the Veteran's insulin for him.  Id. at 12.

In this case, the evidence fails to show that the criteria for entitlement to SMC based on the need for aid and attendance were met.  The evidence does not show, nor does the appellant contend, that he is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less.  The evidence also does not show, nor does the appellant contend, that the Veteran was a patient in a nursing home because of mental or physical incapacity.  Furthermore, the medical evidence does not demonstrate that the Veteran required regular aid and attendance due to his service-connected disabilities.  Although the appellant's testimony suggests that she assisted the Veteran with his activities of daily living, the Veteran's treatment records do not show that he required such assistance.  VA treatment records dated through December 2004 have been associated with the claims file, and none of those records showed that the Veteran's service-connected disabilities were so severe as for him to have had a need for regular aid and attendance.

No medical professional has provided any opinion indicating that the Veteran's service-connected disabilities required him to need regular aid and attendance or rendered him permanently bedridden.  There are no treatment records showing that the Veteran's service-connected disabilities caused him to be permanently bedridden or so helpless as to be in need of regular aid and attendance.

Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the appellant's claim for SMC based on the need for aid and attendance for accrued benefits purposes.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the appellant's claim of entitlement to SMC based on the need for aid and attendance for accrued benefits purposes is denied.  See 38 U.S.C.A § 5107.



____________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Barstow, Counsel

Copy mailed to:  The American Legion


Department of Veterans Affairs


